Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.5 SECURITY CAPITAL ASSURANCE LTD OFFER TO EXCHANGE UP TO 250,/FLOATING SERIES A PERPETUAL NON-CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, $1,000 LIQUIDATION PREFERENCE PER SHARE FOR ALL OF ITS OUTSTANDING UNREGISTERED FIXED/FLOATING SERIES A PERPETUAL NON-CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, LIQUIDATION PREFERENCE PER SHARE AND SOLD IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED To Our Clients: Enclosed for your consideration is a Prospectus dated November 19, 2007 (as the same may be amended or supplemented from time to time, the Prospectus) and a form of Letter of Transmittal (the Letter of Transmittal) relating to the offer (the Exchange Offer) by Security Capital Assurance Ltd (the Company) to exchange up to 250,000 of its Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share (the Exchange Preference Shares) for all of its outstanding Fixed/Floating Series A Perpetual non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share, issued and sold in a transaction exempt from registration under the Securities Act of 1933, as amended (the Initial Preference Shares). The material is being forwarded to you as the beneficial owner of Initial Preference Shares carried by us for your account or benefit but not registered in your name. A tender of any Initial Preference Shares may be made only by us as the registered holder and pursuant to your instructions. Therefore, the Company urges beneficial owners of Initial Preference Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee to contact such registered holder promptly if they wish to tender Initial Preference Shares in the Exchange Offer. Accordingly, we request instructions as to whether you wish us to tender any or all Initial Preference Shares, pursuant to the terms and conditions set forth in the Prospectus and Letter of Transmittal. We urge you to read carefully the Prospectus and Letter of Transmittal before instructing us to tender your Initial Preference Shares. YOUR INSTRUCTIONS TO US SHOULD BE FORWARDED AS PROMPTLY AS POSSIBLE IN ORDER TO PERMIT US TO TENDER INITIAL
